DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.     The Information Disclosure Statement (IDS) submitted on 03/31/2022, 02/25/2022 and 02/24/2022 have been considered by the examiner and made of record in the application file.

Priority
3.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. The present application is a continuation of prior Application No. 17/094,970, filed on 11/11/2020, now U.S. Patent No. 11,282,564, issued on 03/22/2022.

Specification
4.     The Applicant is required to insert a patent number 11,282,564, of its application number 17/094,970, for claiming benefit of earlier filing data into the "Cross-Reference to Related Applications" section (paragraph [001]). See 37 CFR 1.78 and MPEP § 201.11.         Appropriate correction is required.

Claim Objections        
5.      Claims 6, 14 and 20 are objected because of the following informalities:
         Claim 6, line 5, “the one or more wordlines” should be amended to “one or more wordlines” in order to correct the antecedent basis for this limitation in the claim. 
       Claim 14, line 4, “the one or more wordlines” should be amended to “one or more wordlines” in order to correct the antecedent basis for this limitation in the claim. 
      Claim 20, line 5, “the one or more wordlines” should be amended to “one or more wordlines” in order to correct the antecedent basis for this limitation in the claim. 

Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,282,564 (hereinafter “Patent’564”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’564 as follows:
       Claim 1 of the instant application is anticipated and having the same scope of invention by claims 1 and 3 of Patent‘564 such as “a system comprising: a memory device; and a processing device, operatively coupled to the memory device, to perform operations comprising: performing a first data integrity check on memory pages of a first set of wordlines of the memory device, wherein the data integrity check comprises determining a data state metric value of each wordline of the first set of wordlines; performing a second data integrity check on memory pages of a second set of wordlines comprising a plurality of wordlines from the first set of wordlines; identifying, among the first set of wordlines and the second set of wordlines, a wordline having a first data state metric value obtained from the first data integrity check equal to a second data state metric value obtained from the second data integrity check; and performing a third data integrity check on a third set of wordlines comprising at least one wordline from the first set of wordlines, wherein the third data integrity check excludes the identified wordline”.
          Claims 2-8 of the instant application are anticipated and having the same scope of invention by claims 1-8 of Patent‘564. 
          Claims 9-16 of the instant application are analogous to claims 1-8 of Patent’564 above, written as method claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-16 of the instant application and claims 1-8 of Patent’564 are related as process of use and product, respectively, and the product as claimed cannot be used in a materially different process of using that product. Thus, claims 9-16 of the instant application are anticipated and having the same scope of invention by claims 1-8 of Patent‘564. Furthermore, claims 9-16 of the instant application are also anticipated and having the same scope of invention by method claims 9-14 of Patent‘564.
          Claim 17 of the instant application is anticipated and having the same scope of invention by claims 15 and 17 of Patent‘564 such as “a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device operatively coupled to a memory, performs operations comprising: performing a first data integrity check on memory pages of a first set of wordlines of the memory device, wherein the data integrity check comprises determining a data state metric value of each wordline of the first set of wordlines; performing a second data integrity check on memory pages of a second set of wordlines comprising a plurality of wordlines from the first set of wordlines; identifying, among the first set of wordlines and the second set of wordlines, a wordline having a first data state metric value obtained from the first data integrity check equal to a second data state metric value obtained from the second data integrity check; and performing a third data integrity check on a third set of wordlines comprising at least one wordline from the first set of wordlines, wherein the third data integrity check excludes the identified wordlines”.
         Claims 18-20 of the instant application are anticipated and having the same scope of invention by claims 15-20 of Patent‘564. 
         
Allowable Subject Matter 
8.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-20 of the invention. 
9.    The following is a statement of reasons for the indication of allowable subject matter:  
         Regarding independent claims 1, 9 and 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “performing a first data integrity check on memory pages of a first set of wordlines of the memory device, wherein the data integrity check comprises determining a data state metric value of each wordline of the first set of wordlines; performing a second data integrity check on memory pages of a second set of wordlines comprising a plurality of wordlines from the first set of wordlines; identifying, among the first set of wordlines and the second set of wordlines, a wordline having a first data state metric value obtained from the first data integrity check equal to a second data state metric value obtained from the second data integrity check; and performing a third data integrity check on a third set of wordlines comprising at least one wordline from the first set of wordlines, wherein the third data integrity check excludes the identified wordlines”, and a combination of other limitations thereof as recited in the claims. Claims 2-8, 10-16 and 18-20 depend on claims 1, 9 and 17, respectively.  
                                                  
Conclusion
10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827